NOT FOR PUBLICATION                                                    
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1491

                JORGE E. CANCEL-LUGO, et al.,

                   Plaintiffs, Appellants,

                              v.

                   CARLOS ALVARADO, et al.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen C. Cerezo, U.S. District Judge]                                                                

                                         

                            Before

                    Boudin, Circuit Judge,                                                     

                Aldrich, Senior Circuit Judge,                                                         

                  and Lynch, Circuit Judge.                                                      

                                         

Victor P. Miranda Corrada on brief for appellant.                                     
Carlos Lugo-Fiol,  Solicitor General, Edda Serrano-Blasini, Deputy                                                                      
Solicitor   General,   and  Edgardo   Rodriguez-Quilichini,  Assistant                                                                  
Solicitor General, Department of Justice, on brief for appellee. 

                                         

                         May 8, 1997
                                         

     Per  Curiam.   Jorge  Cancel-Lugo  appeals the  district                            

court's  rejection, following  a bench  trial, of  his claims

against Carlos  Alvarado  as Executive  Director  of  Cancel-

Lugo's employer,  the Puerto Rican  Electric Power  Authority

(PREPA).   Cancel-Lugo argues that he  was transferred within

PREPA because of his political party affiliation in violation

of  42 U.S.C.     1983,  the  Puerto Rican  Constitution,  29

L.P.R.A.     136 and 146, and 3 L.P.R.A.   1334; and that his

due  process  rights   were  transgressed   because  he   was

transferred without a hearing.   After reviewing the parties'

briefs  and  the  record,  we affirm  for  substantially  the

reasons  given by  the  district court  after addressing  one

point not covered in the opinion below. 

     On  appeal,  Cancel-Lugo  contends  that   the  district

court's finding  that Alvarado  had no  discriminatory intent

and  did not  cause Cancel-Lugo's transfer  is not  enough to

support  the dismissal of his claims under 29 L.P.R.A.    136

and 146,  which prohibit discrimination in  employment on the

basis  of  political affiliation.    Cancel-Lugo argues  that

Alvarado could be held vicariously liable for the acts of his

subordinates under 31 L.P.R.A.    5142.  However, our  cases,

reading the Puerto  Rican statutes in  light of the  Eleventh

Amendment,   refuse   to   impose   vicarious   liability  on

supervisory government officials under 29 L.P.R.A.    136 and

146.  Jusino  v. Zayas, 875 F.2d 986,  993 (1st Cir.  1989);                                  

                             -2-                                         -2-

Marin-Piazza v. Aponte-Roque, 873 F.2d 432, 436-37 (1st Cir.                                        

1989).

     Affirmed.                          

                             -3-                                         -3-